Citation Nr: 0304226	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  98-08 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than April 4, 
1995, for the grant of service connection for post-traumatic 
stress disorder (PTSD), to include the issue of whether there 
was clear and unmistakable error in a September 1963 rating 
decision.  

2.  Entitlement to an effective date earlier than April 4, 
1995, for the grant of a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability, to include the issue of whether there was clear 
and unmistakable error in a September 1963 rating decision.

3.  Whether a debt was validly created by the overpayment of 
non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from July 1951 to 
March 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A hearing was held in May 2000 before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. 
§ 7107(c).

The Board remanded the case in March 2001 for further 
development.  The case was returned to the Board in August 
2002.


REMAND

In the prior March 2001 remand, the Board observed that the 
veteran, through his representative, claimed that earlier 
effective dates for granting service connection for PTSD and 
TDIU were warranted based on allegations that a September 
1963 rating decision contained clear and unmistakable error 
(CUE).  The Board determined that this CUE claim was 
inextricably intertwined with and related to the earlier 
effective date claims.  Accordingly, the RO was directed to 
adjudicate the inextricably intertwined claim of clear and 
unmistakable error in the September 1963 decision.  In 
undertaking this action it was indicated that the RO should 
fully address the veteran's contentions that, at the time of 
the 1963 rating decision, a claim was pending for service 
connection for a psychiatric disorder, and that the RO was 
erroneous in granting nonservice-connected pension benefits 
based on schizophrenia rather than TDIU based on service-
connected disabilities.  

On remand, the RO issued a Supplemental Statement of Case 
(SSOC) in February 2002 that addressed the issues of (1) 
entitlement to an effective date earlier than April 4, 1995, 
for the grant of service connection for PTSD, to include the 
issue of whether there was CUE in a September 1963 rating 
decision, and (2) entitlement to an effective date earlier 
than April 4, 1995, for the grant of TDIU, to include the 
issue of whether there was CUE in a September 1963 rating 
decision.  On March 14, 2002, the RO mailed a copy of the 
SSOC to the veteran.  In the accompanying cover letter, it 
was indicated that, if the SSOC contains an issue which was 
not included in the Substantive Appeal, the veteran must take 
action to perfect the appeal of any new issue within 60 days.  

	The information contained in the cover letter, however, 
was incorrect.  Effective February 22, 2002, the Board's 
appeals regulations were revised to provide that "[i]n no 
case will a [SSOC] be used to announce decisions by the 
agency of original jurisdiction on issues not previously 
addressed in the Statement of the Case ...."  38 C.F.R. 
§ 19.31(a).  The purpose of this change was to help eliminate 
confusion on the part of appellants as to whether they must 
respond to a SSOC, or initiate the appeal of newly decided 
issue by the timely filing of a Notice of Disagreement (NOD).  
See 66 FR 40942, 40944 (August 6, 2001).

In the present case, because the RO used a SSOC to announce 
its decision on an issue being decided for the first time, a 
remand is required in order to provide the appellant with 
proper notice of the RO's decision on the claim of CUE with 
respect to the 1963 rating decision, and thereby protect and 
preserve his procedural due process rights and ensure that he 
was not confused regarding the need to file an NOD to 
initiate the appeal of this issue to the Board.  As part of 
that notice, the appellant must be informed of his appellate 
rights, including the need to file a timely NOD, and then a 
Substantive Appeal after the issuance of a SOC by the RO, in 
order for the CUE claim to be returned to the Board along 
with the PTSD and TDIU earlier effective date claims.  If a 
notice of disagreement is received, then the RO must issue a 
Statement of the Case, which includes notification of the 
need to submit a timely substantive appeal.

With respect to the veteran's earlier effective date claims, 
the Board also indicated in its March 2001 remand that the RO 
should review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), has been completed.  In particular, 
the RO was asked to ensure that the new notification 
requirements and development procedures contained in sections 
3 and 4 of the VCAA (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) had been fully complied with and satisfied.  
On remand, the RO took absolutely no action to ensure that 
the new duty to notify and duty to assist provisions of the 
VCAA had been satisfied.  At a minimum, the RO should have 
sent a letter to the veteran to notify him and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate his claims, including a clear 
indication as to which portion of that information and 
evidence is to be submitted by the veteran, and which portion 
will be obtained by VA.  See 38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

As held by the United States Court of Appeals for Veterans 
Claims in Stegall v. West, 11 Vet.App. 268 (1998), the Board 
is obligated by law to ensure that the RO fully complies with 
its directives, and that where remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Accordingly, a remand also is 
required for this reason.  

Finally, the Board once again observes that the veteran 
appears to have perfected an appeal on the issue of whether a 
debt was validly created against him as the result of an 
overpayment of nonservice-connected pension benefits.  
Specifically, in a June 1990 administrative decision, the RO 
determined that there had been an overpayment of 
approximately $39,000.  The veteran filed a notice of 
disagreement with respect to this determination in September 
1990.  A Statement of the Case was sent to him in October 
1990.  The veteran then submitted a substantive appeal later 
that same month.  He was also afforded a personal hearing 
before the RO in October 1990.  During the course of the 
hearing, the veteran acknowledged that he owed money to VA as 
a result of an overpayment.

The issue of whether a debt was validly created against the 
veteran as the result of an overpayment of nonservice-
connected pension benefits has never been certified and 
transferred to the Board for review and, hence, there has 
never been a final Board decision on this issue.  As part of 
the March 2001 remand, the RO was directed to review the 
claims folder to determine if this issue remains in appellate 
status, or if it has been withdrawn from appellate 
consideration by the appellant.  If it was determined that 
the issue continues to remain in appellate status, the RO was 
instructed to place the issue on the Board's docket and take 
whatever action, both substantive and procedural, that is 
deemed necessary to prepare the issue for review by the 
Board.  

After sending a very confusing letter to the veteran in June 
2002, in which personal hearing testimony from October 1990 
regarding the creation of the debt was discussed, the RO 
noted the following in an August 2002 deferred rating 
decision:  "Statement from finance division on review of 
issue of whether a debt was validly created by the 
overpayment of nonservice-connected pension benefits 
indicates that the issue was validly created and that the 
veteran did not properly perfect his appeal within one year 
of the [separate] decision of the committee on waivers that 
denied his waiver request."  This finding or conclusion, 
however, fails to address in any respect whether the 
veteran's appeal of the validity of the debt issue continues 
to remain pending, or whether the veteran has withdrawn, or 
attempted to withdraw, his timely filed substantive appeal in 
accordance with the requirements of 38 C.F.R. § 20.204.  
Under no circumstances may the agency of original 
jurisdiction ever withdraw an appellant's substantive appeal, 
which is what the RO appears to have done in this case.  
38 C.F.R. § 20.204(c).  Therefore, because the RO completely 
failed to comply with the Board's prior remand instructions, 
a remand of the debt issue is again required.  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), has been completed.  
At a minimum, the RO must send a letter 
to the veteran to notify him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate his claims, 
including a clear indication as to which 
portion of that information and evidence 
is to be submitted by the veteran, and 
which portion will be obtained by VA.  
See 38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159(b).

2.  The RO should readjudicate the claim 
of clear and unmistakable error in the 
September 1963 rating decision, and 
provide the appellant with proper 
notice-and not by way of a Supplemental 
Statement of the Case (SSOC)-of the 
determination made and of his appellate 
rights.  In undertaking this action, the 
RO should fully address the veteran's 
contentions that, at the time of the 1963 
rating decision, a claim was pending for 
service connection for a psychiatric 
disorder and that the RO erred in 
granting non-service-connected pension 
benefits based on schizophrenia rather 
than TDIU based on service-connected 
disabilities.  The veteran should be 
advised that the Board will not consider 
the clear and unmistakable error issue 
unless he submits a timely notice of 
disagreement and substantive appeal.  

3.  The RO also should readjudicate the 
veteran's claims for an effective date 
earlier than April 4, 1995, for the grant 
of service connection for PTSD and the 
award of a total disability evaluation 
based upon individual unemployability.  
In so doing, the RO should address the 
contention made during the May 2000 BVA 
Travel Board hearing that the veteran's 
June 1962 application for VA benefits 
included a claim for service connection 
for psychiatric disorder (then described 
as a "head condition") that has never 
been adjudicated and therefore remains 
pending.  

4.  A review of the claims file reveals 
that an appeal has been perfected, but 
not certified to the Board, with respect 
to the issue of whether a debt was 
validly created against the veteran as 
the result of an overpayment of 
nonservice-connected pension benefits.  
The RO should contact the appellant and 
obtain an explicit response from him as 
to whether he wants the Board to issue a 
decision on this matter, or whether he 
does not want a Board decision on this 
issue and instead would like to withdraw 
his substantive appeal.  In contacting 
the veteran, it should be made clear that 
the waiver of debt issue will be 
certified to the Board for consideration 
unless he withdraws his substantive 
appeal in accordance with the provisions 
of 38 C.F.R. § 20.204.  Unless the appeal 
is withdrawn by the appellant, the RO 
should place the issue in its appropriate 
place on the Board's docket and take 
whatever substantive or procedural action 
is deemed necessary to prepare this issue 
for review by the Board. 

5.  If any benefit sought on appeal 
remains denied, the RO-except as 
otherwise indicated above-should provide 
the veteran and his representative a 
supplemental statement of the case, which 
includes the laws and regulations 
pertinent to clear and unmistakable 
error.  The veteran and his 
representative should be given the 
appropriate time period to respond.

Thereafter, subject to current appellate procedures, these 
claims should be returned to the Board for further appellate 
consideration, if necessary.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD C. THRASHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


